       Case: 1:20-cv-06993 Document #: 1 Filed: 11/25/20 Page 1 of 3 PageID #:1




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ROSE MOSS,                                   )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )      1:20-cv-6993
                                             )
SCOTT SHELTON, SILTWORM, INC.,               )
and EROSION AND SEDIMENT                     )
SERVICES, LLC,                               )
                                             )
                                             )
                      Defendants.            )

                      NOTICE OF REMOVAL OF A CIVIL ACTION

       Pursuant to 28 U.S.C. § 1332 and 1441, the defendant EROSION AND SEDIMENT

SERVICES, LLC hereby gives notice of the removal of this civil action, in accordance with 28

U.S.C. § 1446 from the Circuit Court of Cook County, Illinois, to the United States District

Court for the Northern District of Illinois. In support of this Notice of Removal, the defendant

states as follows:

       1.      Plaintiff filed this lawsuit in Cook County, Illinois seeking recovery for personal

injuries from a motor vehicle accident on September 23, 2019 on Lincoln Highway in Cook

County, Illinois. A copy of the complaint and summons is attached hereto as Exhibit A.

       2.      Plaintiff filed the complaint on October 19, 2020. The defendant EROSION

AND SEDIMENT SERVICES, LLC first received a copy of the complaint when it was served

on October 28, 2020 or October 29, 2020. This notice is filed within 30 days of defendant’s

receipt of the complaint and is therefore timely under 28 U.S.C. § 1446(b).
       Case: 1:20-cv-06993 Document #: 1 Filed: 11/25/20 Page 2 of 3 PageID #:2




       3.      For purposes of diversity jurisdiction, the defendant EROSION AND

SEDIMENT SERVICES, LLC is informed and believes that the plaintiff ROSE MOSS resides in

Cook County, Illinois.

       4.      Defendant SCOTT SHELTON is a citizen of the State of Indiana.

       5.      Defendant SILTWORM, INC. is a corporation organized under the laws of the

State of Indiana with its principal place of business in the State of Indiana.

       6.      Defendant EROSION AND SEDIMENT SERVICES, LLC is a limited liability

company organized under the laws of the State of Indiana. The owners of EROSION AND

SEDIMENT SERVICES, LLC reside in the State of Indiana.

       7.      Thus, the plaintiff is not a resident of the same state as any of the defendants and

there is complete diversity pursuant to 28 U.S.C. § 1332.

       8.      The plaintiff alleges, as a result of the defendants’ negligence, she sustained

severe and permanent injuries, was and will be hindered and prevented from attending to her

usual duties and affairs of life, suffered great pain and anguish both in mind and body and will,

in the future, continue to suffer, and expended and became liable and will expend and become

liable for additional sums of money in the future for medical care and services to treat her

injuries, and has lost and will lose income and earning capacity. Accordingly, the amount in

controversy exceeds $75,000.00.

       9.      Given there is complete diversity of citizenship between the parties and the

amount in controversy exceeds seventy-five thousand dollars ($75,000.00,) this Court has

original jurisdiction over this action under and by virtue of 28 U.S.C. § 1332.

       10.     Venue is proper in this Court under 28 U.S.C. § 1391 as the acts complained of

arose in this district, Cook County, Illinois.
       Case: 1:20-cv-06993 Document #: 1 Filed: 11/25/20 Page 3 of 3 PageID #:3




       WHEREFORE, the defendant EROSION AND SEDIMENT SERVICES, LLC hereby

exercises its right in accordance with the provision of 28 U.S.C. § 1441 and removes this action

from the Circuit Court of Cook County, Illinois, where said action is pending, to the United

States District Court for the Northern District of Illinois, Eastern Division.

                                       Respectfully submitted,

                                       EROSION AND SEDIMENT SERVICES, LLC

                                       By:     s/ Mark D. Lawrence
                                               s/ Scott R. Britton
                                               Scott R. Britton
                                               Mark D. Lawrence
                                               FORD & BRITTON, P.C.
                                               120 North LaSalle, Suite 950
                                               Chicago, Illinois 60602
                                               Tel.: (312) 924-7500
                                               Fax: (312) 924-7516
                                               sbritton@fordbritton.com
